                    Case 19-11240-LSS           Doc 463       Filed 07/29/19        Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :       Chapter 11
                                                       :
FTD Companies, Inc., et al.,1                          :       Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :       (Jointly Administered)
                                                       :
                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON JULY 31, 2019 AT 11:00 A.M. (EDT)2

 I.       CONTESTED MATTER GOING FORWARD:

          1.         Motion of the Debtors for Entry of Orders (I)(A) Approving Bidding Procedures
                     for the Sale of Substantially All of the Debtors’ Assets, (B) Authorizing the
                     Debtors to Enter Into One or More Stalking Horse Agreements and to Provide
                     Bidding Protections Thereunder, (C) Scheduling an Auction and Approving the
                     Form and Manner of Notice Thereof, (D) Approving Assumption and Assignment
                     Procedures, (E) Scheduling a Sale Hearing and Approving the Form and Manner
                     of Notice Thereof and (F) Granting Related Relief; (II)(A) Approving the Sale of
                     the Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,
                     (B) Approving the Assumption and Assignment of Executory Contracts and
                     Unexpired Leases and (C) Granting Related Relief [Docket No. 82 - filed June 6,
                     2019]

                     Objection/Response Deadline:              July 16, 2019 at 4:00 p.m. (ET); extended to
                                                               July 17, 2019 for Hearst Communications,
                                                               Inc.; extended to July 19, 2019 for counsel
                                                               to Bank of America, N.A., as administrative
                                                               agent under both the Debtors’ prepetition
                                                               secured credit facility and proposed

 1        The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists’
          Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
          (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
          Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
          Provide Creations, Inc. (8964). The Debtors’ noticing address in these chapter 11 cases is 3113 Woodcreek
          Drive, Downers Grove, IL 60515.
 2
          The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
          Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington,
          Delaware 19801. Any person who wishes to appear telephonically at the July 31, 2019 hearing must
          contact COURTCALL, LLC at 866-582-6878 prior to the hearing to register his/her telephonic appearance
          in accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May
          11, 2018.



 RLF1 21463988v.3
                   Case 19-11240-LSS       Doc 463       Filed 07/29/19      Page 2 of 8



                                                         postpetition secured credit facility (“Bank of
                                                         America, N.A.”); extended for Verizon to
                                                         July 23, 2019 at 4:00 p.m. (ET); extended
                                                         for 360i LLC to July 25, 2019 at 5:00 p.m.
                                                         (ET)

                   Objection / Responses Received:

                   A.     Oracle’s Limited Objection to and Reservation of Rights Regarding
                          Motion of the Debtors for Entry of Orders (I)(A) Approving Bidding
                          Procedures for the Sale of Substantially All of the Debtors’ Assets, (B)
                          Authorizing the Debtors to Enter Into One or More Stalking Horse
                          Agreements and to Provide Bidding Protections Thereunder, (C)
                          Scheduling an Auction and Approving the Form and Manner of Notice
                          Thereof, (D) Approving Assumption and Assignment Procedures, (E)
                          Scheduling a Sale Hearing and Approving the Form and Manner of Notice
                          Thereof and (F) Granting Related Relief; (II)(A) Approving the Sale of the
                          Debtors’ Assets Free and Clear of Liens, Claims, Interests and
                          Encumbrances, (B) Approving the Assumption and Assignment of
                          Executory Contracts and Unexpired Leases and (C) Granting Related
                          Relief (“Sale Motion”); and (2) Notice of Cure Costs and Potential
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases in Connection with Sale of Substantially All Assets (“Assumption
                          Notice”) [Docket No. 383 – filed July 15, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT).

                   B.     Limited Objection and Reservation of Rights Regarding Proposed Asset
                          Sales (filed by Bank of America, N.A.) [Docket No. 419 – filed July 19,
                          2019]

                   Status: The hearing on this objection is going forward.

                   C.     Limited Objection of the Official Committee of Unsecured Creditors to
                          Proposed Asset Sales [Docket No. 452 – filed July 26, 2019]

                   Status: The hearing on this objection is going forward.

                   Cure Objection / Responses Received:

                   A.     Irvine Eastgate Office II, LLC Objection to Proposed Cure Amount
                          [Docket No. 381 – filed July 15, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                                                     2
RLF1 21463988v.3
                   Case 19-11240-LSS       Doc 463      Filed 07/29/19     Page 3 of 8




                   B.     Oracle’s Limited Objection to and Reservation of Rights Regarding
                          Motion of the Debtors for Entry of Orders (I)(A) Approving Bidding
                          Procedures for the Sale of Substantially All of the Debtors’ Assets, (B)
                          Authorizing the Debtors to Enter Into One or More Stalking Horse
                          Agreements and to Provide Bidding Protections Thereunder, (C)
                          Scheduling an Auction and Approving the Form and Manner of Notice
                          Thereof, (D) Approving Assumption and Assignment Procedures, (E)
                          Scheduling a Sale Hearing and Approving the Form and Manner of Notice
                          Thereof and (F) Granting Related Relief; (II)(A) Approving the Sale of the
                          Debtors’ Assets Free and Clear of Liens, Claims, Interests and
                          Encumbrances, (B) Approving the Assumption and Assignment of
                          Executory Contracts and Unexpired Leases and (C) Granting Related
                          Relief (“Sale Motion”); and (2) Notice of Cure Costs and Potential
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases in Connection with Sale of Substantially All Assets (“Assumption
                          Notice”) [Docket No. 383 – filed July 15, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   C.     Cure Amount/Assignment Objection by LeSaint Logistics, LLC [Docket
                          No. 384 – filed July 15, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   D.     Limited Objection and Reservation of Rights (filed by Aetna Life
                          Insurance Company) [Docket No. 385 – filed July 15, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   E.     Objection of PAC Operating Limited Partnership to Notice of Cure Costs
                          and Potential Assumption and Assignment of Executory Contracts and
                          Unexpired Leases in Connection with Sale of Substantially All Assets
                          [Docket No. 386 – filed July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT).

                   F.     Cure Objection by Microsoft [Docket No. 389 – filed July 16, 2019]



                                                    3
RLF1 21463988v.3
                   Case 19-11240-LSS       Doc 463      Filed 07/29/19     Page 4 of 8



                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   G.     Objection of PW Fund LP as Assignee of OK&B, LLC to Notice of Cure
                          Costs and Potential Assumption and Assignment of Executory Contracts
                          and Unexpired Leases in Connection with Sale of Substantially All Assets
                          [Docket No. 390 – filed July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   H.     Objection of Sun Valley Group to Notice of Cure Costs and Potential
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases in Connection with Sale of Substantially All Assets [Docket No.
                          391 – filed July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   I.     Limited Objection and Reservation of Rights of Google LLC to Notice of
                          Cure Costs and Potential Assumption and Assignment of Executory
                          Contracts and Unexpired Leases in Connection with Sale of Substantially
                          All Assets [Docket No. 392 – filed July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   J.     Limited Objection and Reservation of Rights of United Parcel Service,
                          Inc. and Its Affiliates to Notice of Cure Costs and Potential Assumption
                          and Assignment of Executory Contracts and Unexpired Leases in
                          Connection with Sale of Substantially All Assets [Docket No. 393 – filed
                          July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   K.     Groupon’s Limited Objection and Reservation of Rights [Docket No. 395
                          – filed July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                                                    4
RLF1 21463988v.3
                   Case 19-11240-LSS       Doc 463      Filed 07/29/19     Page 5 of 8




                   L.     Batesville Casket Company, Inc.’s Limited Response to and Reservation
                          of Rights Regarding Debtors’ Notice of Cure Costs and Potential
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases in Connection with Sale of Substantially All Assets [Docket No.
                          397 – filed July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   M.     Objection of MCPF-LRC Logistics, LLC to the Notice of Cure Costs and
                          Potential Assumption and Assignment of Executory Contracts and
                          Unexpired Leases in Connection with Sale of Substantially All Assets
                          [Docket No. 399 – filed July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   N.     Objection of Salesforce.com, Inc. to the Proposed Assumption and
                          Assignment of Certain Executory Contracts and Cure Costs in Connection
                          with the Sale of Substantially All Assets, and Reservation of Rights
                          [Docket No. 400 – filed July 16, 2019]

                   O.     Declaration of Kevin Ramirez in Support of the Objection of
                          Salesforce.com, Inc. to the Proposed Assumption and Assignment of
                          Certain Executory Contracts and Cure Costs in Connection with the Sale
                          of Substantially All Assets, and Reservation of Rights [Docket No. 401 –
                          filed July 16, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   P.     Hearst Communications, Inc.’s Objection to Proposed Cure Amounts and
                          Assumption and Assignment of Certain Executory Contract in Connection
                          with Sale of Potentially All Assets [Docket No. 402 – filed July 17, 2019]

                   Q.     (Amended) Hearst Communications, Inc.’s Objection to Proposed Cure
                          Amounts and Assumption and Assignment of Certain Executory Contract
                          in Connection with Sale of Potentially All Assets [Docket No. 403 – filed
                          July 17, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                                                    5
RLF1 21463988v.3
                   Case 19-11240-LSS       Doc 463      Filed 07/29/19     Page 6 of 8




                   R.     Limited Objection of Jetxin Limited to Debtors’ Notice of Cure Costs and
                          Potential Assumption and Assignment of Executory Contracts and
                          Unexpired Leases in Connection with Sale of Substantially All Assets
                          [Docket No. 434 – filed July 23, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   S.     Limited Objection of Verizon Media Group and XO Communications
                          Services, LLC to Notice of Cure Costs and Potential Assumption and
                          Assignment of Executory Contracts and Unexpired Leases in Connection
                          With Sale of Substantially All Assets [Docket No. 436 – filed July 23,
                          2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   T.     Limited Objection and Reservation of Rights of 360i LLC to Notice of
                          Cure Costs and Potential Assumption and Assignment of Executory
                          Contracts and Unexpired Leases in connection With Sale of Substantially
                          All Assets [Docket No. 440 – filed July 24, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   U.     Objection of CenturyLink Communications, LLC and Level 3
                          Communications, LLC to Proposed Cure Amount [Docket No. 456 – filed
                          July 26, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   V.     Limited Objection of Strategic Media, Inc. to Notice of Cure Costs and
                          Potential Assumption and Assignment of Executory Contracts and
                          Unexpired Leases in Connection with Sale of Substantially All Assets
                          [Docket No. 461 – filed July 29, 2019]

                   Status: The hearing on this objection is continued to August 9, 2019 at 10:00
                           a.m. (EDT); this objection does not relate to the matter being heard at the
                           July 31, 2019 hearing.

                   W.     Informal Response of Crown Equipment Corporation

                                                    6
RLF1 21463988v.3
                   Case 19-11240-LSS        Doc 463      Filed 07/29/19    Page 7 of 8



                   Status: The hearing on this informal response is going forward.

                   X.      Informal Response of XTRA Lease LLC

                   Status: The hearing on this informal response is going forward.

                   Y.      Informal Response of Access Information Management

                   Status: The hearing on this informal response is going forward.

                   Z.      Informal Response of ITNH

                   Status: The hearing on this informal response is going forward.

                   Related Documents:

                   i.      Order (I) Approving Bidding Procedures for the Sale of Substantially All
                           of the Debtors’ Assets, (II) Authorizing the Debtors to Enter Into One or
                           More Stalking Horse Agreements and to Provide Bidding Protections
                           Thereunder, (III) Scheduling an Auction and Approving the Form and
                           Manner of Notice Thereof, (IV) Approving Assumption and Assignment
                           Procedures, (V) Scheduling a Sale Hearing and Approving the Form and
                           Manner of Notice Thereof and (VI) Granting Related Relief [Docket No.
                           201 – entered June 25, 2019]

                   ii.     Notice of Sale, Bidding Procedures, Auction, Sale Hearing and Other
                           Deadlines Related Thereto [Docket No. 215 – filed June 26, 2019]

                   iii.    Notice of Cure Costs and Potential Assumption and Assignment of
                           Executory Contracts and Unexpired Leases in Connection with Sale of
                           Substantially All Assets [Docket No. 286 – filed July 1, 2019]

                   iv.     Affidavit of Service of Publication [Docket No. 287 – filed July 1, 2019]

                   v.      Notice of (I) Cancellation of Auction and (II) Successful Bid for Personal
                           Creations [Docket No. 421 – filed July 19, 2019]

                   vi.     Notice of Filing of Amendments to Cure Costs and Potential Assumption
                           and Assignment of Executory Contracts and Unexpired Leases in
                           Connection with Sale of Substantially All Assets [Docket No. 448 – filed
                           July 25, 2019]

                   vii.    Declaration of Teri Stratton in Support of the Sale of Personal Creations to
                           PlanetArt LLC [Docket No. 459 - filed July 29, 2019]

                   viii.   Declaration of Scott M. Tandberg in Support of the Sale of Personal
                           Creations to PlanetArt LLC [Docket No. 460 - filed July 29, 2019]

                                                     7
RLF1 21463988v.3
                   Case 19-11240-LSS       Doc 463     Filed 07/29/19     Page 8 of 8



                   ix.    Notice of Filing of Proposed Sale Order for the Sale of Personal Creations
                          to PlanetArt LLC [Docket No. 462 - filed July 29, 2019]

                   General Status: The hearing on this matter is going forward.

Dated: July 29, 2019                            Respectfully submitted,
       Wilmington, Delaware
                                                 /s/ Megan E. Kenney
                                                Daniel J. DeFranceschi (No. 2732)
                                                Paul N. Heath (No. 3704)
                                                Brett M. Haywood (No. 6166)
                                                Megan E. Kenney (No. 6426)
                                                RICHARDS, LAYTON & FINGER, P.A.
                                                One Rodney Square
                                                920 N. King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 651-7700
                                                Facsimile: (302) 651-7701
                                                Email: defranceschi@rlf.com
                                                        heath@rlf.com
                                                        haywood@rlf.com
                                                        kenney@rlf.com

                                                       -and-

                                                Heather Lennox (admitted pro hac vice)
                                                Thomas A. Wilson (admitted pro hac vice)
                                                JONES DAY
                                                901 Lakeside Avenue
                                                Cleveland, Ohio 44114
                                                Telephone: (216) 586-3939
                                                Facsimile: (216) 579-0212
                                                Email: hlennox@jonesday.com
                                                       tawilson@jonesday.com

                                                Brad B. Erens (admitted pro hac vice)
                                                Caitlin K. Cahow (admitted pro hac vice)
                                                JONES DAY
                                                77 West Wacker
                                                Chicago, Illinois 60601
                                                Telephone: (312) 782-3939
                                                Facsimile: (312) 782-8585
                                                Email: bberens@jonesday.com
                                                        ccahow@jonesday.com

                                                ATTORNEYS FOR DEBTORS AND
                                                DEBTORS IN POSSESSION

                                                   8
RLF1 21463988v.3
